Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-10-2006

McLaurin v. Larkins
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4692




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"McLaurin v. Larkins" (2006). 2006 Decisions. Paper 344.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/344


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 04-4692


                               STEVEN McLAURIN,
                                           Appellant

                                         v.

                                 DAVID LARKINS


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                        D.C. Civil Action No. 99-cv-00177E
                          (Honorable Sean J. McLaughlin)


                            Argued September 11, 2006

       Before: SCIRICA, Chief Judge, SLOVITER and BARRY, Circuit Judges

                              (Filed October 10, 2006)

FRANK ARCURI, ESQUIRE (ARGUED)
715 Millcraft Center
90 West Chestnut Street
Washington, Pennsylvania 15301
      Attorney for Appellant

FRANCIS R. FILIPI, ESQUIRE (ARGUED)
Office of Attorney General of Pennsylvania
Strawberry Square, 15th Floor
Harrisburg, Pennsylvania 17120
       Attorney for Appellee
                               OPINION OF THE COURT


SCIRICA, Chief Judge.

       Appellant Steven McLaurin claims the Pennsylvania Board of Probation and

Parole violated the constitutional prohibition on ex post facto laws when it denied him

parole at a 1998 hearing. The District Court denied his petition for a writ of Habeas

Corpus under 28 U.S.C. § 2254 and McLaurin now seeks remand with instructions that

the petition be granted. We will dismiss McLaurin’s appeal as moot.

                                            1.

       McLaurin was convicted in state court on robbery and conspiracy charges in June

1980, and was sentenced to 12½ to 25 years in June 1980. The Pennsylvania Board of

Probation and Parole reviewed McLaurin for parole three times between 1996 and 1998

and denied him parole each time.

       Following the 1998 parole denial, McLaurin filed a petition for a writ of Habeas

Corpus in federal court, contending the Board violated the ex post facto clause of the

Constitution by using the wrong criteria in reviewing him for parole. His petition

referenced only the 1998 parole denial. The Board, he contends, used an amended set of

parole standards implemented in 1996, rather than the standards in place at the time of his

sentencing. These new standards include (1) a shift in general focus from rehabilitation

to punishment and public safety, (2) a change in his eligibility based on the way the new


                                             2
standards classified his offense, and (3) an increase in the number of votes needed to

receive parole.

       The District Court dismissed McLaurin’s petition, but we vacated and remanded

for reconsideration under Mickens-Thomas v. Vaughn, 321 F.3d 374 (3d Cir. 2003). The

District Court again denied the petition in 2004. The Board considered McLaurin for

parole six more times between 1999 and 2005. McLaurin was granted parole in April

2005 and was released in May 2005. McLaurin does not contest the standards used by the

parole board at any of these reviews. The Board apparently relied on pre-1996 standards

in these hearings, but in any event, as noted, he was granted parole in April 2005.

       In November 2005 McLaurin was reincarcerated after violating his parole, and the

Board revoked his parole citing multiple technical parole violations.

                                             2.

       “[T]he exercise of judicial power depends upon the existence of a case or

controversy.” Chong v. District Director, I.N.S., 264 F.3d 378, 383 (3d Cir. 2001). “If

developments occur during the course of adjudication that eliminate a plaintiff’s personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.” Blanciak v. Allegheny Ludlum Corp., 77
F.3d 690, 698-99 (3d Cir. 1996).

       Even if McLaurin is correct that the Board improperly relied on the amended 1996

standards in the 1998 parole denial, his asserted injury — denial of parole — was



                                             3
remedied when he was paroled in 2005. Without an injury, McLaurin presents no case or

controversy. His claim is moot.

       McLaurin suggests that his injury is capable of repetition because there is nothing

to stop the Board from again using the new parole criteria at future parole reviews. The

“capable-of-repetition doctrine applies only in exceptional situations, and generally only

where the named plaintiff can make a reasonable showing that he will again be subjected

to the alleged illegality.” City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983).

McLaurin’s assertion of this hypothetical future injury is too speculative to qualify for the

exception to the mootness doctrine. It is possible the Board might deny him parole in the

future based on the newer parole standards, but McLaurin has not shown this is at all

likely. McLaurin does not contest the standards used by the Board at any of his other

parole reviews. Also, the record suggests that the post-1998 hearings adhered to the pre-

1996 parole standards.

       Should McLaurin be denied parole in the future under circumstances he believes

violate the ex post facto clause, he could seek relief, if proper.

                                               3.

       For the foregoing reasons, we will dismiss McLaurin’s appeal as moot.




                                               4